Case 3:19-cv-04593-LB Document 79-20 Filed 03/26/21 Page 1 of 5




                     EXHIBIT F-1
        Case 3:19-cv-04593-LB Document 79-20 Filed 03/26/21 Page 2 of 5



   CALIFORNIA COMMISSION ON PEACE OFFICER STANDARDS AND TRAINING




Basic Course
Workbook Series
Student Materials
Learning Domain 37
People with Disabilities
Version 6.0




 THE MISSION OF THE CALIFORNIA COMMISSION ON PEACE OFFICER STANDARDS AND TRAINING IS TO CONTINUALLY
       ENHANCE THE PROFESSIONALISM OF CALIFORNIA LAW ENFORCEMENT IN SERVING ITS COMMUNITIES
        Case 3:19-cv-04593-LB Document 79-20 Filed 03/26/21 Page 3 of 5



                                Basic Course Workbook Series
                                      Student Materials
                                     Learning Domain 37
                                   People with Disabilities
                                         Version 6.0

                                     © Copyright 2006
            California Commission on Peace Officer Standards and Training (POST)
                                     All rights reserved.

                                        Published 1999
                                      Revised August 2004
                                       Revised July 2005
                                     Revised January 2006
                                      Update August 2012
                                     Correction March 2013
                                       Update April 2016

This publication may not be reproduced, in whole or in part, in any form or by any means
electronic or mechanical or by any information storage and retrieval system now known or
hereafter invented, without prior written permission of the California Commission on Peace
Officer Standards and Training, with the following exception:

      California law enforcement or dispatch agencies in the POST program, POST-certified
      training presenters, and presenters and students of the California basic course instructional
      system are allowed to copy this publication for non-commercial use.

All other individuals, private businesses and corporations, public and private agencies and
colleges, professional associations, and non-POST law enforcement agencies in-state or out-of-
state may purchase copies of this publication, at cost, from POST as listed below:


                                    From POST’s Web Site:
                                       www.post.ca.gov
                               Go to Ordering Student Workbooks
      Case 3:19-cv-04593-LB Document 79-20 Filed 03/26/21 Page 4 of 5




Persons with Mental Illness, Continued


Recognizing       Indicators                      Additional Information
behaviors
               Clinical               -   Crying spells
associated
               Depression             -   Chronic pain
with mental
               (continued)            -   Sleep disturbances
illness
                                      -   Relentlessness or irritability
(continued)
                                      -   Difficulty concentrating or making decisions
                                      -   Thoughts of death (including gestures, attempts
                                          or threats of suicide)

                                     NOTE:        The risk of suicide attempts, suicide,
                                                  and suicidal behavior is significantly
                                                  higher for people who are affected by
                                                  any form of depressive disorder.
               Bipolar              Also referred to as manic depression and
               Disorder              characterized by cycles of low and high mood
                                     swings. Swings between cycles can be rapid and
                                     unpredictable
                                    When in a depressive cycle, a person with bipolar
                                     disorder may demonstrate the same behaviors as
                                     with clinical depression
                                    When in a manic cycle a person may exhibit
                                     behavior such as:
                                      - boundless energy and enthusiasm
                                      - decreased need for sleep
                                      - rapid loud or disorganized speech
                                      - short temper and argumentative speech
                                      - impulsive and erratic behavior
                                      - possible delusional thoughts
                                      - religiosity (excessive devotion to religion)



                                                                      Continued on next page




                  LD 37: Chapter 4 – Persons with Mental Illness                        4-7
       Case 3:19-cv-04593-LB Document 79-20 Filed 03/26/21 Page 5 of 5




Persons with Mental Illness, Continued


 Recognizing      Indicators                     Additional Information
 behaviors
 associated
                Schizophrenia     Is not a single disorder. It is a group of related
 with mental                       disorders in which a person’s ability to function is
 illness                           marked by severe distortion of thought, perception,
 (continued)                       feelings, and bizarre behavior
                                  Is the most common of the thought disorders. It most
                                   often develops in young adults aged 16 to 25 and
                                   remains throughout their adult lives
                                  Characterized by a deterioration of a person’s ability to
                                   work, relate to others, or to take care of oneself
                                  Behaviors include:
                                    - bizarre delusional thinking
                                    - hallucinations
                                    - incoherent, disconnected thoughts and speech
                                    - expression of irrational fear
                                    - deteriorated self-care
                                    - poor reasoning
                                    - strange and erratic behaviors

                                 NOTE:      Officers may come into contact with people
                                            affected by schizophrenia because certain
                                            medications taken by individuals who are
                                            affected by schizophrenia may cause agitation
                                            that can lead to a buildup of tension, anxiety,
                                            or panic. This may lead to potentially
                                            dangerous situations. When frightened, a
                                            person with this disorder may act out with
                                            even more bizarre or paranoid behavior.



                                                                      Continued on next page




4-8                LD 37: Chapter 4 – Persons with Mental Illness
